 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DEBBIE DAWN TUELL,                                Case No. 1:18-cv-01624-SAB

12                  Plaintiff,                         ORDER STRIKING NOTICE OF
                                                       SUBMITTING SERVICE DOCUMENTS TO
13          v.                                         THE U.S. MARSHAL

14   COMMISSIONER OF SOCIAL SECURITY,                  (ECF Nos. 2, 3, 4)

15                  Defendant.

16

17         On November 27, 2018 Plaintiff Debbie Dawn Tuell (“Plaintiff”) filed a complaint (ECF

18 No. 2), an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 (ECF No. 3),

19 and a notice of submitting service documents to the U.S. Marshal (ECF No. 4). No summons
20 had been issued, and Plaintiff’s application to proceed in forma pauperis had not been approved

21 by the Court prior to Plaintiff filing the notice of submitting service documents to the U.S.

22 Marshal. (ECF Nos. 3, 4.) Additionally, the notice of submitting service documents was

23 unsigned. (ECF No. 4.) Unsigned documents cannot be considered by the Court. Fed. R. Civ.

24 P. 11(a); Local Rule 131(b).

25         For these reasons, the notice of submitting service documents to the U.S. Marshal shall

26 be stricken from the record. (ECF No. 4.) Plaintiff is advised that she may refile the notice of
27 submitting service documents to the U.S. Marshal after the Court’s order regarding the in forma

28 pauperis application is entered on the docket, and the summons is issued.


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s notice of submitting service

 2 documents to the U.S. Marshal (ECF No. 4) is STRICKEN FROM THE RECORD.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     November 29, 2018
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                               2
